


Exhibit 10.5


RF MICRO DEVICES, INC.
2012 STOCK INCENTIVE PLAN
Stock Option Agreement
(Director Initial/Supplemental Option)


THIS AGREEMENT (together with Schedule A, attached hereto, the “Agreement”) is
made effective as of the date specified as the “Grant Date” on Schedule A hereto
(the “Grant Date”) between RF MICRO DEVICES, INC., a North Carolina corporation
(the “Company”), and ________________, a Director of the Company or an Affiliate
(the “Participant”).
RECITALS:
In furtherance of the purposes of the RF Micro Devices, Inc. 2012 Stock
Incentive Plan, as it may be amended (the “Plan”), and in consideration of the
services of the Participant and such other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Participant hereby agree as follows:
1.Incorporation of Plan.  The rights and duties of the Company and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, the terms of which are incorporated
herein by reference. In the event of any conflict between the provisions in this
Agreement and those of the Plan, the provisions of the Plan shall govern, unless
the Administrator determines otherwise. Unless otherwise defined herein,
capitalized terms in this Agreement shall have the same definitions as set forth
in the Plan.


2.Grant of Option; Term of Option.  The Company hereby grants to the Participant
pursuant to the Plan, as a matter of separate inducement and agreement in
connection with his or her service to the Company, and not in lieu of any salary
or other compensation for his or her services, the right and option (the
“Option”) to purchase all or any part of such aggregate number of shares (the
“Shares”) of common stock of the Company (the “Common Stock”) at a purchase
price (the “Option Price”) as specified on Schedule A, attached hereto, and
subject to such other terms and conditions as may be stated herein or in the
Plan or on Schedule A. The Participant expressly acknowledges that the terms of
Schedule A shall be incorporated herein by reference and shall constitute part
of this Agreement. The Company and the Participant further acknowledge that the
Company's signature on the signature page hereof, and the Participant's
signature on the Grant Letter contained in Schedule A, shall constitute their
acceptance of all of the terms of this Agreement. The Option shall be designated
as a Nonqualified Option. The term of the Option (the “Option Period”) shall be
specified in Schedule A and, except as otherwise provided in the Plan or this
Agreement, the Option will expire if not exercised in full by the expiration
date specified in Schedule A.


3.Shareholder Rights. The Participant or his or her legal representatives,
legatees or distributes shall not be deemed to be the holder of any Shares
subject to the Option and shall not have any dividend rights, voting rights or
other rights as a shareholder unless and until (and then only to the extent
that) certificates for such Shares have been issued and delivered to him, her or
them (or, in the case of uncertificated shares, other written evidence of
ownership in accordance with Applicable Law shall have been provided).


4.Exercise of Option.  Subject to the terms of the Plan and this Agreement, the
Option shall become exercisable on the date or dates set forth on Schedule A
attached hereto. To the extent that the Option is exercisable but is not
exercised, the Option shall accumulate and be exercisable by the Participant in
whole or in part at any time prior to expiration of an Option, subject to the
terms of the Plan and this Agreement. The Participant expressly acknowledges
that the Option may vest and be exercisable only upon such terms and conditions
as are provided in this Agreement and the Plan. Upon the exercise of an Option
in whole or in part, payment of the Option Price in accordance with the
provisions of the Plan and this Agreement, and satisfaction of such other
conditions as may be established by the Administrator or this Agreement, the
Company shall as soon thereafter as practicable deliver to the Participant a
certificate or certificates for the Shares purchased. Except where prohibited by
the Administrator or Applicable Law (and subject to such terms and conditions as
may be established by the Administrator), payment of the Option Price

1

--------------------------------------------------------------------------------




may be made: (a) in cash or cash equivalent; (b) by delivery (by either actual
delivery or attestation) of shares of Common Stock owned by the Participant for
such time period, if any, as may be determined by the Administrator; (c) by
shares of Common Stock withheld upon exercise; (d) by delivery of written notice
of exercise to the Company and delivery to a broker of written notice of
exercise and irrevocable instructions to promptly deliver to the Company the
amount of sale or loan proceeds to pay the Option Price; or (e) by a combination
of the foregoing methods. Shares delivered or withheld in payment of the Option
Price shall be valued at their Fair Market Value on the date of exercise. The
total number of Shares that may be acquired upon exercise of the Option shall be
rounded down to the nearest whole share.


5.Effect of Termination of Service.  In the event that the Participant
terminates his or her service as a Director, (a) the Option may be exercised
only to the extent vested and exercisable on the Participant's Termination Date
(unless the termination was for Cause), and must be exercised, if at all, prior
to the close of the Option Period, and (b) any portion of the Option which has
not vested and become exercisable as of the Participant's Termination Date shall
terminate as of the Participant's Termination Date. If the services of the
Participant are terminated for Cause, the Option (whether vested or unvested)
shall lapse and no longer be exercisable as of the Termination Date.


6.No Right of Continued Service; Forfeiture of Option. Nothing contained in this
Agreement or the Plan shall confer upon the Participant any right to continue in
the service of the Company or an Affiliate or interfere with the right of the
Company or its shareholders to terminate the Participant's service at any time.
Except as otherwise expressly provided in the Plan and this Agreement (including
but not limited to Schedule A), all rights of the Participant under the Plan
with respect to the unexercised portion of his or her Option shall terminate as
of the Participant's Termination Date. The Participant expressly acknowledges
and agrees that the termination of his or her service shall (except as may
otherwise be provided in this Agreement or the Plan) result in forfeiture of the
Option and any Shares subject to the Option to the extent the Option has not
been exercised as of the date of his or her termination of service. The grant of
the Option does not create any obligation to grant further awards.


7.Nontransferability of Option.  The Option shall not be transferable (including
by sale, assignment, pledge or hypothecation) other than by will or the laws of
intestate succession, except for transfers if and to the extent permitted by the
Administrator in a manner consistent with the Plan and the registration
provisions of the Securities Act.  Except as may be permitted by the preceding
sentence, this Option shall be exercisable during the Participant's lifetime
only by the Participant or his guardian or legal representative.


8.Withholding; Tax Consequences.


(a)The Participant acknowledges that the Company shall require the Participant
to pay the Company the amount, if any, of any federal, state, local, foreign or
other tax or other amount required by any governmental authority to be withheld
and paid over by the Company to such authority for the account of the
Participant, and the Participant agrees, as a condition to the grant of the
Option and delivery of any Shares, to satisfy such obligations. Notwithstanding
the foregoing, the Administrator may in its discretion establish procedures to
permit the Participant to satisfy such obligation in whole or in part, and any
local, state, federal, foreign or other income tax obligations relating to the
Option, by electing (the “election”) to have the Company withhold shares of
Common Stock from the Shares to which the recipient is otherwise entitled. The
number of Shares to be withheld shall have a Fair Market Value as of the date
that the amount of tax to be withheld is determined as nearly equal as possible
to (but not exceeding) the amount of such obligations being satisfied. Each
election must be made in writing to the Administrator in accordance with
election procedures established by the Administrator.


(b)The Participant acknowledges that the Company has made no warranties or
representations to the Participant with respect to the tax consequences
(including but not limited to income tax consequences) with respect to the
transactions contemplated by this Agreement, and the Participant is in no manner
relying on the Company or its representatives for an assessment of such tax
consequences. The Participant acknowledges that there may be adverse tax
consequences upon the grant or exercise of the Option and/or the acquisition or
disposition of the Shares subject to the Option and that he or she has been
advised that he or

2

--------------------------------------------------------------------------------




she should consult with his or her own attorney, accountant and/or tax advisor
regarding the decision to enter into this Agreement and the consequences
thereof. The Participant also acknowledges that the Company has no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for the Participant.


9.Administration. The authority to construe and interpret this Agreement and the
Plan, and to administer all aspects of the Plan, shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan, including but not limited to the sole
authority to determine whether and to what degree the Option has been earned and
vested. Any interpretation of this Agreement by the Administrator and any
decision made by it with respect to this Agreement is final and binding.


10.Superseding Agreement; Successors and Assigns.  This Agreement supersedes any
statements, representations or agreements of the Company with respect to the
grant of the Option, any other equity-based awards or any related rights, and
the Participant hereby waives any rights or claims related to any such
statements, representations or agreements. Except as may be otherwise provided
in the Plan, this Agreement does not supersede or amend any existing Change in
Control Agreement, Inventions, Confidentiality and Nonsolicitation Agreement,
Noncompetition Agreement, Severance Agreement, Employment Agreement or any other
similar agreement between the Participant and the Company, including, but not
limited to, any restrictive covenants contained in such agreements. This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective executors, administrators, next-of-kin, successors
and assigns.


11.Governing Law.  Except as otherwise provided in the Plan or herein, this
Agreement shall be construed and enforced according to the laws of the State of
North Carolina, without regard to the conflict of laws provisions of any state,
and in accordance with applicable federal laws of the United States.


12.Amendment; Waiver.  Subject to the terms of the Plan and this Agreement, this
Agreement may be modified or amended only by the written agreement of the
parties. Notwithstanding the foregoing, the Administrator shall have unilateral
authority to amend this Agreement (without Participant consent) to the extent
necessary to comply with Applicable Law or changes to Applicable Law (including
but not limited to federal securities laws and Code Section 409A). The waiver by
the Company of a breach of any provision of this Agreement by the Participant
shall not operate or be construed as a waiver of any subsequent breach by the
Participant.


13.Notices. Except as may be otherwise provided by the Plan, any written notices
provided for in this Agreement or the Plan shall be in writing and shall be
deemed sufficiently given if either hand delivered or if sent by fax or
overnight courier, or by postage paid first class mail. Notices sent by mail
shall be deemed received three business days after mailed but in no event later
than the date of actual receipt. Notice may also be provided by electronic
submission, if and to the extent permitted by the Administrator. Notices shall
be directed, if to the Participant, at the Participant's address indicated by
the Company's records, or if to the Company, at the Company's principal office,
attention Treasurer, RF Micro Devices, Inc.


14.Severability. The provisions of this Agreement are severable and if any one
or more provisions may be determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


15.Restrictions on Option and Shares. The Company may impose such restrictions
on the Option and any Shares or other benefits underlying the Option as it may
deem advisable, including without limitation restrictions under the federal
securities laws, the requirements of any stock exchange or similar organization
and any blue sky, state or foreign securities laws applicable to such Option or
Shares. Notwithstanding any other provision in the Plan or this Agreement to the
contrary, the Company shall not be obligated to issue, deliver or transfer
shares of Common Stock, to make any other distribution of benefits, or to take
any other action, unless such delivery, distribution or action is in compliance
with all Applicable Law (including but not limited to the requirements of the
Securities Act). The Company may cause a restrictive legend to be placed on any
certificate for Shares issued pursuant to the Option in such form as may be
prescribed from time to time by Applicable Law or as may be advised by legal
counsel.

3

--------------------------------------------------------------------------------




16.Counterparts; Further Instruments.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The parties hereto agree
to execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this Agreement.


17.Compliance with Recoupment, Ownership and Other Policies or Agreements. As a
condition to receiving this Option, the Participant agrees that he or she shall
abide by all provisions of any equity retention policy, compensation recovery
policy, stock ownership guidelines and/or other similar policies maintained by
the Company, each as in effect from time to time and to the extent applicable to
Participant from time to time. In addition, the Participant shall be subject to
such compensation recovery, recoupment, forfeiture, or other similar provisions
as may apply at any time to the Participant under Applicable Law.


[Signature Page to Follow]

4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been executed on behalf of the Company
and by the Participant effective as of the Grant Date stated herein.


 
RF MICRO DEVICES, INC.
 
 
 
 
By:
______________________________________
 
 
Robert A. Bruggeworth
 
 
President and Chief Executive Officer
Attest:
 
 
__________________________________
 
 
William Priddy
 
 
Secretary and Chief Financial Officer
 
 



[Signature Page of Participant to Follow on Schedule A/Grant Letter]


































































RF Micro Devices, Inc.

5

--------------------------------------------------------------------------------




2012 Stock Incentive Plan
Stock Option Agreement
(Director Initial/Supplemental Option)


Schedule A/Grant Letter


1.    Grant Terms. Pursuant to the terms and conditions of the Company's 2012
Stock Incentive Plan, as it may be amended (the “Plan”), and the Stock Option
Agreement (Director Initial/Supplemental Option) attached hereto (the
“Agreement”), you (the “Participant”) have been granted an Option to purchase
_______________ shares of Common Stock (the “Shares”) as outlined below. Unless
otherwise defined herein, capitalized terms in this Schedule A shall have the
same definitions as set forth in the Agreement and the Plan.    
Granted To:
 
________________________
Grant Date:
 
________________________
Number of Shares Subject to Option:
 
________________________
Option Price per Share:
 
________________________
Option Period:
 
________________________
Expiration Date:
 
________________________



2.Vesting of Option.*


(a)The Option shall be deemed vested with respect to one-third (1/3) of the
Shares subject to the Option on the Grant Date;


(b)The Option shall be deemed vested with respect to an additional one-third
(1/3) (for a total of two-thirds (2/3)) of the Shares subject to the Option on
the first anniversary of the Grant Date, subject to the continued service of the
Participant with the Company or an Affiliate through such vesting date; and


(c)The Option shall be deemed vested with respect to an additional one-third
(1/3) (for a total of one hundred percent (100%)) of the Shares subject to the
Option on the second anniversary of the Grant Date, subject to the continued
service of the Participant with the Company or an Affiliate through such vesting
date.


[Modify vesting schedule as appropriate.]


[Signature Page to Follow]








_______________________
* Subject to terms and conditions of the Plan and/or the Agreement.



A-1

--------------------------------------------------------------------------------






By my signature below, I, the Participant, hereby acknowledge receipt of this
Grant Letter and the Agreement. I understand that the Grant Letter and other
provisions of Schedule A herein are incorporated by reference into the Agreement
and constitute a part of the Agreement. By my signature below, I further agree
to be bound by the terms of the Plan and the Agreement, including but not
limited to the terms of this Grant Letter and the other provisions of Schedule A
contained herein. The Company reserves the right to treat the Option and the
Agreement as cancelled, void and of no effect if the Participant fails to return
a signed copy of the Grant Letter within 30 days of receipt.


Signature:__________________________________________________
Date: ___________________





Note: If there are any discrepancies in the name shown above, please make the
appropriate corrections on this form and return to Treasury Department, RF Micro
Devices, Inc., 7628 Thorndike Road, Greensboro, NC 27409-9421. Please retain a
copy of the Agreement, including this Grant Letter, for your files.





A-2